Me mei

2

*y
ad

Organ

‘AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case WModitiels Page fofl zZ oe

"UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - oe JUDGMENT IN A CRIMINAL CASE
4 vy, (For Offenses Committed On or After November 1, 1987)

Jose Manuel Bautista-Bautista Case Number: 3:20-mj-20105

Martha McNab Hall

Defendant's Attorney

REGISTRATION NO. 93722298

THE DEFENDANT:

: & pleaded guilty to count(s) 1 of Complaint

 

L) was found guilty to count(s)
after a plea of not guilty.
' Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s)

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
L! The defendant has been found not guilty on count(s) a
1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ©
imprisoned fora a term of,

 

/ TIME SERVED q _ days

Assessment: $10 WAIVED &® Fine: WAIVED .

= Court recommends USMS, ICE or DHS or other arresting agency return all property and al! documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

‘of any. change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020-
Date of Imposition of Sentence

@ Dp.
Received Ge , Wi fost

DUSM . HONORABLE F. A. GOSSETT II
. _UNITED STATES MAGISTRATE JUDGE

 

a
at

- Clerk’s Office Copy : a / : Gs 3:20-mj-20105 |

 

 
